Citation Nr: 1333813	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-42 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck/cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969, from January 2001 to February 2001, and from July 2004 to September 2004.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in October 2011, at which time it was remanded for further development to include VA medical examinations to address the nature and etiology of the claimed disabilities.  Such an examination was accomplished in November 2011, with an additional VA medical opinion being promulgated in April 2012.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons detailed below, further development is still required in this case as the opinions expressed by the November 2011 and April 2012 VA examiners are not adequate for resolution of this case.  Consequently, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

As noted in the prior October 2011 Board remand, the Veteran essentially contends, to include at the February 2011 hearing, that he injured his knee, back, and neck during his first period of active service while stationed in Korea.  He testified that he caught his foot between some pallets, lost his balance, twisted his knee, and fell down landing on some other pallets.  In other words he indicated that he injured his back and neck at the time of that fall.  Additionally, it intimates that his neck and back problems may be secondary to the knee.  He also indicated that his COPD was etiologically related to his exposure to burn pit while stationed in Iraq during his most recent period of active duty.

The Board acknowledges that the Veteran's service treatment records from his first period of active duty (January 1968 to December 1969) are not on file, all efforts to obtain these records through official channels have been unsuccessful, and Formal Findings were made to this effect in May 2009 and October 2012.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the United States Court of Appeals for Veterans Claims (Court)) declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also acknowledges that the Veteran is competent, as a lay person, to describe such injuries and visible symptomatology.  However, the Board also observes that the available service treatment records do not reflect he had chronic neck, back, and/or respiratory disabilities during the period following his first period of active duty.  For example, on Reports of Medical History dated in October 1971, January 1989, and December 1992, the Veteran checked boxes to indicate he had not experienced asthma; shortness of breath; arthritis or rheumatism; bone, joint, or other deformity; nor back trouble.  His neck, lungs and chest, and spine were all clinically evaluated as normal on concurrent medical examinations.  In short, there was no indication of any of the claimed disabilities.  If he did have chronic problems of the neck and back since his first period of service, as he now contends, it would appear only logical he would have mentioned such on these Reports of Medical History, or there would be some finding on the examinations.

The Board acknowledges that the Veteran did indicate on the January 1989 Report of Medical History that he injured his right knee in 1969.  He subsequently indicated that he injured it in 1968 on the December 1992 Report of Medical History.  Inasmuch as this is years prior to his initial claim for benefits, it does provide supporting evidence to his account of such an injury during his first period of active duty.  Nevertheless, he did not indicate he sustained neck or back injuries at that time.  Moreover, it is noted that service connection has been denied for a right knee disorder.

The Board also observes that the Veteran did check the box to indicate recurrent back pain on a June 1998 Report of Medical History, even though his spine was evaluated as normal on the concurrent service examination.  A June 2000 Annual Medical Certificate also noted his complaints of back pain.  Private records apparently beginning in July 2002 note treatment for complaints of breathing problems which were ultimately diagnosed as COPD.  In addition, records from April 2004 note a diagnosis of mild cervical strain.  Subsequent records continue to note treatment for these disabilities.  Moreover, the record reflects he was found to be medical unqualified for further military service in 2008 due, at least in part, to his COPD.

In view of the foregoing, the Board found that the available medical records on file do not reflect the Veteran had neck, back, and/or respiratory problems during his early military service.  Further, it does not appear that any of these disabilities have been attributed to a disease or injury during a period of active duty, to include ACDUTRA, nor an injury during inactive duty training.  Nevertheless, it also appears that he had back problems prior to his 2001 and 2004 periods of active duty, as well as neck problems prior to the 2004 period of service.  Therefore, the Board remanded the case for a competent medical examination(s) to address the nature and etiology of the claimed disabilities.  In pertinent part, the Board directed that the examiner(s) must indicate whether the claimed disabilities were incurred in or aggravated by the Veteran's military service, to include his periods of ACDUTRA and inactive duty training.  In making this determination, the examiner(s) were to address the fact that there was evidence of back problems prior to the 2001 and 2004 periods of active duty, as well as evidence of COPD and cervical spine problems prior to the 2004 period.

The November 2011 VA examiner diagnosed the Veteran with degenerative joint disease of the cervical and lumbar spines, as well as asthma.  However, the examiner was unable to address the issue of service connection without resorting to mere speculation.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

In this case, the November 2011 VA examiner stated the Veteran had several different active duties and duty in the Reserves with different time intervals; that several notes in the records address his back and COPD, but it was not clear which note pertains to his eligible duty period; and that no documentation was found of claimed onset of back and neck pain in 1968.  

The Board acknowledges that the November 2011 VA examiner raised a legitimate concern regarding the specific periods of military service.  As discussed above, different rules apply to claims of service connection based upon periods of active duty, ACDUTRA, and inactive duty training.  However, the Veteran has been recognized as having served on active duty from January 1968 to December 1969, from January 2001 to February 2001, and from July 2004 to September 2004.  With respect to his Reserve service, the Board notes that if the VA examiner, or any other competent medical professional, believes that there is evidence a disability was incurred or aggravated at a specific period of time, to include evidence in service treatment records, it is not the medical professional's duty to determine whether this period was one of ACDUTRA or inactive duty training.  Rather, that is the type of finding of fact to be made by adjudicators such as the Board.

With respect to the April 2012 VA medical opinion, the examiner did opine that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Although the Veteran's accredited representative contended the examiner did not specify which of the claimed conditions this opinion referred to, the stated rationale referred to the fact the Veteran checked "NO" for recurrent back pain in October 1971, January 1989, and December 1992; as well as the fact that the spine and other musculoskeletal were found to be normal on the examinations.  As such, it indicates that it was in reference to the low back disorder.  Nevertheless, it does not clearly refer to the claimed neck disorder, nor the COPD.  Further, this opinion and rationale only appears to focus on whether such disability was incurred during the first period of active duty, and did not address the effect, if any, of the subsequent periods of active duty and/or Reserve duty.  As noted above, the Board specifically directed that the opinion address these periods, particularly as there was evidence of evidence of back problems prior to the 2001 and 2004 periods of active duty, as well as evidence of COPD and cervical spine problems prior to the 2004 period.  Consequently, the Board must find that this opinion is also not adequate for resolution of this case.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board concludes that a remand is required in order to accord the Veteran a new examination which does adequately address the nature and etiology of his claimed disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for neck, cervical spine, back, and respiratory problems since April 2012.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck, back, and respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and etiology of the claimed neck/cervical spine disorder, low back disorder, and COPD.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Following evaluation of the Veteran, the examiner(s) must indicate whether the claimed disabilities were incurred in or aggravated by the Veteran's military service, to include his periods of ACDUTRA and inactive duty training.  By aggravation, the Board means a permanent increase in the severity of the underlying disability, as opposed to the natural progress thereof.

In making this determination, the examiner(s) must address the fact that there was evidence of back problems prior to the 2001 and 2004 periods of active duty, as well as evidence of COPD and cervical spine problems prior to the 2004 period.

A complete rationale for any opinion promulgated in conjunction with this remand must be provided, to include if the examiner(s) determine no opinion can be provided without resort to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in October 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


